Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 1 of 10

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
WILSON TACURI and SEGUNDO TACURI QUITO,
individually and on behalf of all others similarly situated,
Plaintiffs COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL

SAGGIO RESTAURANT INC., and KALKIN NARVILAS, and DEMANDED
PEDRO NARVILAS, as individuals,

Defendants.

 

1,

Plaintiffs, WILSON TACURI and SEGUNDO TACURI QUITO, individually and
on behalf of all others similarly situated, (hereinafter referred to as "Plaintiffs"), by
their attorneys at Helen F. Dalton & Associates, P.C., allege, upon personal
knowledge as to themselves and upon information and belief as to other matters, as
follows:
PRELIMINARY STATEMENT

Plaintiffs, WILSON TACURI and SEGUNDO TACURI QUITO, individually and
on behalf of all others similarly situated, through undersigned counsel, bring this
action against SAGGIO RESTAURANT INC., and KALKIN NARVILAS, and
PEDRO NARVILAS, as individuals, (hereinafter referred to as "Defendants"), to
recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiffs’ employment at SAGGIO RESTAURANT INC., located at
827 W 181st Street, New York, New York 10033.

. As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
10.

11.

12.

Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 2 of 10

exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.

This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff WILSON TACURI, residing at 47-45 47" Street, Woodside, New York
11377, was employed from in or around May 2017 until in or around November 2019
by Defendants at SAGGIO RESTAURANT INC., located at 827 W 181st Street, New
York, New York 10033. ,
Plaintiff SEGUNDO TACURI QUITO, residing at 47-45 47" Street, Woodside, New
York 11377, was employed from in or around June 2016 until in or around November
2019 by Defendants at SAGGIO RESTAURANT INC., located at 827 W 181st Street,
New York, New York 10033.
Defendant, SAGGIO RESTAURANT INC. is a corporation organized under the laws
of New York.
Defendant, SAGGIO RESTAURANT INC. is a corporation authorized to do business
under the laws of New York.
Upon information and belief, Defendant, SAGGIO RESTAURANT INC. is a
corporation organized under the laws of New York with a principal executive office

at 827 W 181st Street, New York, New York 10033.
13.

14,

15.

16,

17.

18.

19.

20.

21.

22.

23.

24,

25,

Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 3 of 10

Upon information and belief, Defendant KALKIN NARVILAS owns and operates
SAGGIO RESTAURANT INC.

Upon information and belief, Defendant KALKIN NARVILAS is an agent of
SAGGIO RESTAURANT INC..

Defendant KALKIN NARVILAS has power over personnel decisions at SAGGIO
RESTAURANT INC.

Upon information and belief, Defendant KALKIN NARVILAS has power over
payroll decisions at SAGGIO RESTAURANT INC.

Defendant KALKIN NARVILAS has the power to hire and fire employees, including
the Plaintiff, at SAGGIO RESTAURANT INC., establish and pay their wages, set
their work schedule, and maintains their employment records.

During all relevant times herein, Defendant KALKIN NARVILAS was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant PEDRO NARVILAS owns and operates
SAGGIO RESTAURANT INC.

Upon information and belief, Defendant PEDRO NARVILAS is an agent of SAGGIO
RESTAURANT INC.

Upon information and belief, Defendant PEDRO NARVILAS has power over
personnel decisions at SAGGIO RESTAURANT INC.

Upon information and belief, Defendant PEDRO NARVILAS has power over payroll
decisions at SAGGIO RESTAURANT INC.

Defendant PEDRO NARVILAS has the power to hire and fire employees, including
the Plaintiff, at SAGGIO RESTAURANT INC., establish and pay their wages, set
their work schedule, and maintain their employment records.

During all relevant times herein, Defendant PEDRO NARVILAS was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

On information and belief, SAGGIO RESTAURANT INC. is, at present and has been
at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and

handle, sell or otherwise work on goods or material that have been moved in or
26.

27.

28.

29,

30.

31,

32.

33.

Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 4 of 10

produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff WILSON TACURI was employed from in or around May 2017 until in or
around November 2019 by Defendants at SAGGIO RESTAURANT INC.
During Plaintiff WILSON TACURI’S employment by Defendants, Plaintiff's primary
duties were as a salad preparer, dishwasher, and cleaner, while performing other
miscellaneous duties from in or around May 2017 until in or around November 2019.
Plaintiff WILSON TACURI was paid by Defendants approximately $12.00 per hour
from in or around May 2017 until in or around December 2017, approximately
$13.00 per hour in or around 2018, and approximately $15.00 per hour from in or
around January 2019 until in or around November 2019.
Plaintiff worked approximately forty-eight (48) hours or more per week during his
employment by Defendants from in or around May 2017 until in or around November
2019.
Although Plaintiff WILSON TACURI worked approximately forty-eight (48) hours
or more per week during his employment by from in or around May 2017 until in or
around November 2019, Defendants did not pay Plaintiff time and a half (1.5) for
hours worked over forty (40), a blatant violation of the overtime provisions contained
in the FLSA and NYLL.
Plaintiff SEGUNDO TACURI QUITO was employed from in or around June 2016
until in or around November 2019 by Defendants at SAGGIO RESTAURANT INC.
During Plaintiff SEGUNDO TACURI QUITO’S employment by Defendants,
Plaintiff's primary duties were as a dishwasher, food preparer, and cleaner, while
performing other miscellaneous duties from in or around June 2016 until in or around
November 2019.
Plaintiff SEGUNDO TACURI QUITO was paid by Defendants approximately $12.50
per hour from in or around June 2016 until in or around December 2017,
approximately $13.00 per hour in or around 2018, and approximately $15.00 per hour

from in or around January 2019 until in or around November 2019.
34,

35.

36,

37,

38.

39,

40.

41,

Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 5 of 10

Plaintiff SEGUNDO TACURI QUITO worked approximately forty-eight (48) hours
or more per week during his employment by Defendants from in or around June 2016
until in or around November 2019.

Although Plaintiff SEGUNDO TACURI QUITO worked approximately forty-eight
(48) hours or more per week during his employment by Defendants from in or around
June 2016 until in or around November 2019, Defendants did not pay Plaintiff time
and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
salad preparers, food preparers, dishwashers, cleaners, or other similarly titled
personnel with substantially similar job requirements and pay provisions, who were
performing the same sort of functions for Defendants, other than the executive and
management positions, who have been subject to Defendants’ common practices,
policies, programs, procedures, protocols and plans including willfully failing and
refusing to pay required overtime wage compensation.

Upon information and belief, Defendants employed between 20 and 30 employees

within the past three years subjected to similar payment structures.
42,

43,

44,

45,

46,

47,

48,
49,

50.

51.

52.

Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 6 of 10

Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiffs and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiffs
and the Collective Class, and as such, notice should be sent to the Collective Class.
There are numerous similarly situated current and former employees of Defendants
who have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiffs are typical of the claims of the putative class.

Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
53.

54.

55.

56,

57,

58.

59,

60.

61.

Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 7 of 10

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover
from Defendants, jointly and severally, their unpaid overtime wages and an amount

equal to their unpaid overtime wages in the form of liquidated damages, as well as
Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 8 of 10

reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

62. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

63. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

64. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
65. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
66. Defendants failed to provide Plaintiffs with wage statements upon each payment of
wages, as required by NYLL §195(3)
67. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiffs unpaid overtime wages;

c. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiffs prejudgment and post-judgment interest;
Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 9 of 10

e. Awarding Plaintiffs the costs of this action together with reasonable attorneys’

fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all questions of fact raised by the complaint.

Dated: This _ day of July 2020.

   
  

     
   

G OL 4 of 4 ye
Roman Avshalumdy, Esq. 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

Fax: 718-263-9598

 
Case 1:20-cv-05219-RA Document1 Filed 07/07/20 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILSON TACURI and SEGUNDO TACURI QUITO, individually and on behalf of all others
similarly situated,

Plaintiffs,
-against-

SAGGIO RESTAURANT INC., and KALKIN NARVILAS, and PEDRO NARVILAS, as
individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

SAGGIO RESTAURANT INC.
827 W 181° Street
New York, NY 10033

KALKIN NARVILAS
340 Haven Avenue Apt 4B
New York, NY 10033

PEDRO NARVILAS

340 Haven Avenue Apt 4B
New York, NY 10033

10
